Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon a stipulation of fact entered into by and between counsel for the respective parties hereto.
On the agreed facts I find the proper values of the involved merchandise to be as follows:
As to the merchandise covered by reappraisement 254761-A, the appraised value, less the shipping charges of rupees 210.
As to the merchandise covered by reappraisement 254762-A, the appraised value, less the railway freight charges of rupees 206.14.0. Judgment will be entered accordingly.